UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4905



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHARON LEE NECESSARY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (5-05-cr-00033)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia A. Kurelac, KURELAC LAW OFFICES, Moundsville, West
Virginia, for Appellant. Charles T. Miller, United States Attorney,
Charleston, West Virginia, John L. File, Assistant United States
Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharon     Lee    Necessary      pled     guilty      to   conspiracy     to

distribute    methamphetamine,          21   U.S.C.    §    846    (2000),    and    was

sentenced to a term of seventy months imprisonment.                          Necessary

appeals her sentence, contending that her Sixth Amendment rights

were violated by the district court’s fact findings concerning the

drug amount and the applicability of a weapon enhancement.                          U.S.

Sentencing Guidelines Manual § 2D1.1(b)(1) (2004).                     We affirm.

            In the district court, Necessary contested the drug

amount and the firearm enhancement on factual grounds, but did not

raise a Sixth Amendment claim.                On appeal, relying on United

States v. Milam, 443 F.3d 382 (4th Cir. 2006), Necessary argues

that, following the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), the sentencing court may consider only

such facts pertinent to the sentence that were proved to a jury

beyond a reasonable doubt or were admitted by the defendant, even

when the sentencing guidelines are applied as advisory.                      We review

her claim for plain error, see United States v. Hughes, 401 F.3d

540, 547-48 (4th Cir. 2005), and conclude that it is without merit.

Milam addressed sentences that were imposed under a mandatory

guideline    scheme.         When   a   defendant      is   sentenced      under     the

post-Booker advisory guideline scheme, the district court may make

factual findings about sentencing factors without violating the

Sixth Amendment, as long as the sentence does not exceed the


                                        - 2 -
statutory maximum sentence for the offense of conviction.          United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).            Necessary’s

seventy-eight-month   sentence   did     not   exceed   the   twenty-year

statutory maximum sentence applicable to the offense to which she

pled guilty.   No error occurred.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -